         Case 8:19-bk-10158-TA Doc 19 Filed 02/02/19 Entered 02/02/19 21:29:53                                               Desc
                             Imaged Certificate of Notice Page 1 of 3
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 19-10158-TA
BP Fisher Law Group, LLP                                                                                   Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-8                  User: admin                        Page 1 of 1                          Date Rcvd: Jan 31, 2019
                                      Form ID: pdf042                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 02, 2019.
db             +BP Fisher Law Group, LLP,   1900 Main Street,   Suite 610,   Irvine, CA 92614-7319

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 02, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 31, 2019 at the address(es) listed below:
              Amelia B. Valenzuela    on behalf of Interested Party    CAM XV Trust avalenzuela@wedgewood-inc.com,
               dmarcus@wedgewood-inc.com;aguisinger@wedgewood-inc.com
              Brian D Huben    on behalf of Creditor    Branch Banking and Trust Company hubenb@ballardspahr.com,
               carolod@ballardspahr.com
              Christopher O Rivas    on behalf of Plaintiff    Ditech Financial, LLC crivas@reedsmith.com,
               chris-rivas-8658@ecf.pacerpro.com
              Frank Cadigan     on behalf of U.S. Trustee    United States Trustee (SA) frank.cadigan@usdoj.gov
              Marc C Forsythe    on behalf of Debtor    BP Fisher Law Group, LLP kmurphy@goeforlaw.com,
               mforsythe@goeforlaw.com;goeforecf@gmail.com
              Marc C Forsythe    on behalf of Defendant    BP Fisher Law Group, LLP kmurphy@goeforlaw.com,
               mforsythe@goeforlaw.com;goeforecf@gmail.com
              Marsha A Houston    on behalf of Plaintiff    Ditech Financial, LLC mhouston@reedsmith.com
              Najah J Shariff    on behalf of Creditor    UNITED STATES OF AMERICA on behalf of the INTERNAL
               REVENUE SERVICE najah.shariff@usdoj.gov, USACAC.criminal@usdoj.gov
              Robert P Goe    on behalf of Debtor    BP Fisher Law Group, LLP kmurphy@goeforlaw.com,
               rgoe@goeforlaw.com;goeforecf@gmail.com
              United States Trustee (SA)    ustpregion16.sa.ecf@usdoj.gov
                                                                                              TOTAL: 10
     Case 8:19-bk-10158-TA Doc 19 Filed 02/02/19 Entered 02/02/19 21:29:53                                                                Desc
                         Imaged Certificate of Notice Page 2 of 3

 Attorney or Party Name, Address, Telephone & FAX                              FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Brian D. Huben (Cal. Bar No. 134354)                                                                      FILED & ENTERED
 Nicholas M. Gross (Cal. Bar No. 285403)
 BALLARD SPAHR LLP
 2029 Century Park East, Suite 800
 Los Angeles, CA 90067-2909
                                                                                                                   JAN 31 2019
 Telephone: 424.204.4400
 Facsimile: 424.204.4350                                                                                     CLERK U.S. BANKRUPTCY COURT
 E-mail: hubenb@ballardspahr.com                                                                             Central District of California
                                                                                                             BY deramus DEPUTY CLERK
 E-mail: grossn@ballardspahr.com


 X    Attorney for: Branch Banking and Trust Company

                                            UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT OF CALIFORNIA ± SANTA ANA DIVISION

 In re:                                                                        CASE NO.: 8:19-bk-10158-TA

 BP FISHER LAW GROUP, LLP,                                                     CHAPTER: 11
                                                                               JUDGE: HONORABLE THEODOR C. ALBERT

                                                                Debtor(s)


                                                                                      ORDER ON APPLICATION OF
                                                                                 NON-RESIDENT ATTORNEY TO APPEAR IN
                                                                Plaintiff(s)
                                                                                    A SPECIFIC CASE [LBR 2090-1(b)]
                                      vs.




                                                                                         [No hearing required per LBR 2090-1(b)(6)]
                                                            Defendant(s)

The court, having reviewed the Application of the non-resident attorney to appear in a specific case under LBR 2090-1(b),
and good cause appearing, orders as follows:




            This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2016                                                                                                     F 2090-1.2.ORDER.NONRES.ATTY
    Case 8:19-bk-10158-TA Doc 19 Filed 02/02/19 Entered 02/02/19 21:29:53                                                                 Desc
                        Imaged Certificate of Notice Page 3 of 3
    The Application is granted and the following person may appear as requested in the above-entitled case (specify name
    of applicant):
                                                        John D. Sadler


    Permission to appear pro hac vice is effective upon payment of the requisite fee to the United States District Court for
    the Central District of California.
                                                          ###




                   Date: January 31, 2019




            This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2016                                                                                                     F 2090-1.2.ORDER.NONRES.ATTY
